DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 2 and 20-22 are cancelled. Claims 12-19 are withdrawn. Claims 1 and 3-11 are presently examined.
Claim Interpretation
Regarding claim 1, the claim recites the limitation “wherein the positioning mechanism comprises a turning mechanism configured to rotate said first double length rod relative to said second double length rod” It is noted, however, that the instant claim is directed not to the rods or to a method of cutting rods, but to a tobacco industry product assembly machine, and the limitations regarding the rods are considered to be directed to the intended use of the claimed machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a turning mechanism capable of turning double-length rods.
the claim recites the limitation “the tobacco industry product assembly machine further comprising a second cutting mechanism downstream of the first cutting mechanism for cutting said first and second double-length rods in the second configuration into single-length rods.” It is noted, however, that the instant claim is directed not to the rods or to a method of cutting rods, but to a tobacco industry product assembly machine, and the limitations regarding the rods are considered to be directed to the intended use of the claimed machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a cutting mechanism capable of cutting double-length rods.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claim 1, the claim limitation “a first cutting mechanism for cutting a four-length rod into first and second axially aligned double length rods” (lines 4-5) uses the generic placeholder “mechanism” coupled with the limitation “a first cutting… for cutting a four-length rod into first and second axially aligned double length rods” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a first cutting drum that rotates the cigarettes to reach a first cutting wheel (page 6, lines 9-24).
The limitation “a positioning mechanism for moving at least one of the first and second double length rods such that said first and second double-length rods are moved from a fist configuration in axial alignment, to a second configuration in which the first and second double length rods are out of axial alignment and the axes of the first and second double length rods are parallel and spaced apart, and the remote ends of said first and second double length rods are substantially aligned with each other” (lines 6-11) uses the generic placeholder “mechanism” coupled with the functional language “positioning… for moving at least one of the first and second double length rods such that said first and second double-length rods are moved from a fist configuration in axial alignment, to a second configuration in which the first and second double length rods are out of axial alignment and the axes of the first and second double length rods are parallel and spaced apart, and the remote ends of said first and second double length rods are substantially aligned with each other” without recited sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a turning mechanism having a series of fluted pivoting arms distributed along the circumference of a positioning drum configured to receive double length tobacco rods and position them in flues within a stationary rod seat mounted on the position drum (page 7, lines 19-36, page 8, lines 1-3).
The limitation “a turning mechanism configured to rotate said first double length rod into alignment with said second double length tobacco rod so that the first and second double length rods are arranged the second configuration” (lines 11-13) recites the generic placeholder “mechanism” coupled with the functional language “configured to rotate said first double length rod into alignment with said second double length tobacco rod so that the first and second double length rods are arranged the second configuration” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is turning mechanism having a series of fluted pivoting arms distributed along the circumference of a positioning drum configured to receive double length tobacco rods and position them in flutes within a stationary rod seat mounted on the position drum (page 7, lines 19-36, page 8, lines 1-3).
The limitation “a second cutting mechanism… for cutting said first and second double length rods into single length rods” (lines 14-16) recites the generic placeholder “mechanism” coupled with the functional language “for cutting said first and second double length filter rods into single length rods” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a second cutting drum that rotates the cigarettes to reach a second cutting drum (page 8, lines 12-23). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Garthaffner (US 5,425,383) in view of Boinnard (US 3,219,167).

Regarding claims 1 and 3, Garthaffner discloses a filter making machine in which a quadruple length filter plug (figure 3, reference numeral 200) is cut into two double length plain filter plug segments that are then aligned to be parallel to each other on drums (column 8, lines 8-25, figure 3, step XIX). The cut is preformed using a cutting plate (column 7, line 68), which is considered to be a functional equivalent of the claimed first cutting mechanism as interpreted under 35 USC 112(f). Each double length filter plug segment is then cut in half to form a cigarette (column 8, lines 26-33). The machine occupies a large amount of space due to the presence of many rollers (figure 2). Garthaffner does not explicitly disclose (a) a second cutting mechanism and (b) a turning mechanism.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention cut the double length filter rods of Garthaffner with the cutting plate of Garthaffner. One would have been motivated to do so since Garthaffner discloses that a double length rod is cut to form single length cigarettes and that rods are cut during cigarette processing with a cutting plate. It is additionally evident that such a cutting mechanism would be capable of cutting double length rods in a second configuration since the cutting plates of Garthaffner are shown to cut rods in many orientations (figure 3).
Regarding (b), Boinnard teaches a device for combining streams of objects having the shape of rods (column 1, lines 13-16) in which the rods of the two streams are placed on a drum which rotates them 180 degrees (column 3, lines 56-58, figure 6, reference numeral 180), which is considered to be a functional equivalent of the pivoting mechanism as interpreted under 35 USC 112(f). The streams are defined by walls of slightly greater length than the cigarettes (column 3, lines 31-46), which is considered to meet the claim limitation of configured to rotate double length rods since no specific size of the double length rods is claimed. Boinnard additionally teaches that this arrangement allows the lines of cigarettes to be combined in a smaller space than typically required (column 1, lines 29-36).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two double length rod streams of Garthaffner into a single stream cut using a single cutting second cutting mechanism using the apparatus of Boinnard. One would have been motivated to do so since Garthaffner discloses cutting and arranging a filter plug and Boinnard teaches that space reduction is a goal during cigarette manufacturing.

Regarding claim 4, modified Garthaffner teaches all the claim limtiations as set forth above. Garthaffner additionally discloses that the tobacco rods are cut by a cutting drum (column 7, lines 41-48).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cutting plate of modified Garthaffner for the cutting drum of Garthaffner. One would have been motivated to do so since Gathaffner discloses that cutting plates and cutting drums perform the same function of cutting rod shaped articles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 5, the drum of Boinnard is considered to meet the claim limitation of a positioning drum.

Regarding claim 6, Boinnard teaches a device for combining streams of objects having the shape of rods (column 1, lines 13-16), and it is evident that the apparatus could therefore accommodate rods having the claimed length.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garthaffner (US 5,425,383) in view of Boinnard (US 3,219,167) as applied to claim 1 above, and further in view of Wade (US 2,916,038).

Regarding claim 7, modified Garthaffner teaches all the claim limitations as set forth above. Modified Garthaffner does not explicitly teach making the twelve length filter.
Wade teaches a tobacco filter having a mass of organic plastic fibers that are extruded and is effective over its entire depth (column 1, lines 32-63) using a heated die (column 3, lines 18-29).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the twelve length filter of modified Garthaffner with the extrusion of Wade. One would have been motivated to do so since Wade teaches a tobacco filter that is effective over its entire depth made using a die.

Regarding claim 8, Garthaffner discloses that the twelve length filter plugs are received from a hopper (column 6, lines 45-68, figure 2, reference numeral 170), which is considered to meet the claim limitation of a transfer station.

Regarding claim 9, Garthaffner discloses that the hopper feeds the twelve length filter plugs to a cutting drum that turns the twelve length plugs into four length plugs (column 6, lines 45-68, figure 2, reference numeral 190), which is considered to meet the claim limitation of a receiving station.

Regarding claim 10, Garthaffner discloses that tipping paper is applied prior to the cutting of the second cutting mechanism (column 8, lines 26-34). The first cutting mechanism is considered to be a second cutting station since the twelve length filters have been previously cut into four length segments.

Regarding claim 11, the second cutting mechanism is considered to meet the claim limitation of a third cutting station, and Garthaffner teaches that cigarettes are formed by cutting the filters in half (column 8, lines 26-34).
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that (a) Boinnard is not configured to rotate double length rods into the claimed position and (b) that Garthaffner would not be combined with Boinnard since Garthaffner does not have two parallel streams of cigarettes and (c) that Boinnard does not teach a turning mechanism as interpreted under 35 USC 112(f).
Regarding (a), the claims do not require that Boinnard actively move double lengths rods. The claims instead require that Boinnard be capable of turning and cutting double length rods. It is evident that the cutters of Garthaffner could be used to cut double length rods aligned in a second configuration into single length rods since the aligned rods could be placed by another mechanism or an operator at the second cutting mechanism. Neither do the claims require that the second cutting mechanism be downstream of the turning mechanism, since alignments of “upstream” and “downstream” are related to the intended use of invention and do not necessarily require any relative physical arrangement.
Regarding (b), applicant admits that Garthaffner discloses aligning the two double length rods. Garthaffner further discloses that both of the double length rods are transferred for further processing (column 7, lines 1-9), in contrast to applicant’s assertion that only one double length rod is further processed. Applicant’s assertion would also be an undesirable modification of Garthaffner since it would result in one of the double length rods not being processed into cigarettes, resulting in an unnecessary waste of material. Since all the double length rods are subjected to the same processing steps, one of ordinary skill in the art would have been motivated to align them so that they can be processed as a single stream.
Regarding (c), applicant’s specification indicates that the disclosed turning mechanism is a series of fluted pivoting arms distributed along the circumference of a positioning drum configured to receive double length tobacco rods and position them in flues within a stationary rod seat mounted on the position drum (page 7, lines 19-36, page 8, lines 1-3). As set forth above, Boinnard is at least capable of manipulating double length rods, indicating that it is the functional equivalent of the sufficient structure disclosed in applicant’s specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747